PER CURIAM.
Petitioner David Vogel files this petition for writ of mandamus or habeas corpus, which we treat as an appeal pursuant to Florida Rule of Appellate Procedure 9.140(g), from an order by the Broward Circuit Court summarily denying his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850.
The motion for post-conviction relief did not contain the oath required under the rule. The trial court apparently entered two orders denying the motion. The first order denied the motion on its merits, the second order denied the motion for lack of proper verification. Despite this apparently inadvertent duplication of effort, the trial court properly denied the motion since it lacked the required oath. Scott v. State, 464 So.2d 1171 (Fla.1985). We affirm without prejudice to petitioner’s right to file a sworn motion.
AFFIRMED.
HERSEY, C.J., and LETTS and DELL, JJ., concur.